Citation Nr: 1011439	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  09-03 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia




THE ISSUE

Entitlement to nonservice-connected pension benefits.




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel









INTRODUCTION

The Veteran had active service from August 1960 to August 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 decision letter of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  By that decision letter, the RO determined 
that the Veteran was not eligible for nonservice-connected 
pension benefits.  The Veteran appealed the RO's March 2008 
letter to the Board. 


FINDING OF FACT

The Veteran did not serve during a period of war.


CONCLUSION OF LAW

The basic eligibility requirements for nonservice-connected 
disability pension benefits are not met.  38 U.S.C.A. §§ 101, 
107(a), 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 
3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA does not apply in the instant case as the relevant 
facts necessary for the determination to be made (i.e., the 
dates the Veteran served on active duty) are not in dispute, 
and whether the Veteran is eligible for non-service connected 
pension is wholly a matter of interpretation of the pertinent 
statute, and the regulatory provisions based on that statute.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  Also, the VA General 
Counsel has held that the notice and duty to assist 
provisions of the VCAA are inapplicable where, as here, 
undisputed facts render a claimant ineligible for the benefit 
claimed and further factual development could not lead to an 
award.  VAOPGCPREC 5-2004 (June 23, 2004).

II.  Analysis

The Veteran maintains that he is entitled to nonservice-
connected pension benefits because he served on active duty 
during a period of war, namely the Vietnam War.  In support 
of his assertion, the Veteran submitted a copy of an 
honorable discharge certificate, reflecting that he was 
discharged from the United States Army on July 31, 1966.  The 
Board finds, for reasons that will be explained below, the 
because the evidence does not show that the Veteran served 
during a period of war, namely the Vietnam War, his claim 
will be denied. 

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a Veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The Veteran seeks non-service-connected pension benefits.  
Pension is provided for a Veteran with honorable active 
military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war 
for a service-connected disability) who is permanently and 
totally disabled from non- service-connected disability not 
the result of the Veteran's willful misconduct and who meets 
certain annual income limitation requirements.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3(a)(3).

Eligibility for VA pension benefits requires an initial 
showing that the Veteran served on active duty for at least 
90 days during a period of war.  See 38 U.S.C.A. § 1521; 38 
C.F.R. §§ 3.2, 3.3. The term "period of war" is currently 
defined by statute to mean the Spanish-American War (from 
April 21, 1898 to July 4, 1902), the Mexican border period 
(from May 9, 1916 to April 5, 1917), World War I (April 6, 
1917 to November 11, 1918), World War II (December 7, 1941 to 
December 31, 1946), the Korean conflict (June 27, 1950 to 
January 31, 1955), the Vietnam era (February 28, 1961 to May 
7, 1975, for Veterans serving in Vietnam, and from August 5, 
1964 to May 7, 1975, for all other cases), and the Persian 
Gulf War (from August 2, 1990 and ending on a date yet to be 
prescribed).  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

VA's determination of whether a claimant's service meets the 
threshold statutory service requirement is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2009).  A claim 
for non- service- connected pension benefits by a claimant 
whose service department records fail to show threshold 
eligibility lacks legal merit or legal entitlement and must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

In this case, the record does not show that the Veteran had 
active military service in the Republic of Vietnam, or that 
he had active military service from August 5, 1964 to May 7, 
1975.  His Report of Separation from the Armed Forces (DD 
Form 214) shows that he served on active duty from August 15, 
1960 to August 3, 1962 with overseas service in the European 
Theater of Operation for one year, six months, and 24 days.  
The Veteran did not receive any medals that would be 
indicative of service in the Republic of Vietnam.  In support 
of his claim that he served during the Vietnam War era, but 
not in-country in the Republic of Vietnam (e.g., August 5, 
1964 to May 7, 1975), the Veteran submitted a copy of an 
honorable discharge certificate, reflecting that he had been 
discharged from the United States Army on July 31, 1966.  

In December 2008, and in response to VA's request for 
verification of the Veteran's active military status after 
1962, the National Personnel Records Center (NPRC) indicated 
that the Veteran served on active military duty from August 
15, 1960 to August 3, 1962, active duty for training from 
June 29, to July 12, 1963, and was released from the United 
States Army Reserve (standby) on July 31, 1966.  NPRC 
reported that they did not have any separation documents 
pertaining to the Veteran subsequent to 1962, or evidence of 
additional active military duty, other than for training 
purposes.  (See NPRC's response to VA's request, dated in 
late December 2008).  

The report of the NPRC as well as that information contained 
in the DD Form 214 is highly probative as to the central 
issue in this inquiry.  Having been provided by an agency of 
the U.S. Government, the Board is assured of the authenticity 
of these original records.  In this regard, this finding is 
consistent with the well-recognized reliance placed by VA 
upon service department and NPRC determinations.  See Spencer 
v. West, 13 Vet. App. 376, 380, (2000); Sarmiento v. Brown, 7 
Vet. App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992) (For propositions that service department findings 
are binding on VA; and illustrating high probative value of 
such evidence).

The Veteran nonetheless argues that he has an acquaintance 
with similar service, who has VA benefits.  Whatever 
credibility may be attached to his representation,  the 
Veteran in this matter does not have entitlement to the 
benefit he seeks as a matter of law.  

As there is no evidence of record to show that the Veteran 
had active military service in the Republic of Vietnam, or 
that he had active military service from August 5, 1964 to 
May 7, 1975, he does not meet the eligibility requirements 
for non-service-connected pension benefits.  See 38 U.S.C.A. 
§ 101; 38 C.F.R. § 3.2.  Because his active duty period does 
not involve a period of war, his claim must be denied as a 
matter of law.  See Sabonis, 6 Vet. App. at 430.



ORDER

Basic eligibility for nonservice-connected pension benefits 
is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


